In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00179-CV

DAVID KERR AND GAIL KERR,                   §   On Appeal from the 141st District Court
Appellants
                                            §   of Tarrant County (141-301419-18)

V.                                          §   April 15, 2021

THE BANK OF NEW YORK MELLON                 §   Memorandum Opinion by Justice
TRUST COMPANY, N.A. AS TRUSTEE                  Womack
ON BEHALF OF CWABS ASSET-
BACKED CERTIFICATES TRUST 2007-
12 AND CARRINGTON MORTGAGE
SERVICES, LLC, Appellees

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants David Kerr and Gail Kerr shall bear the

costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack